Citation Nr: 1141475	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1989 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

The evidence of record shows no worse than Level I hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2007 letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO scheduled VA audiological examinations in December 2007 and January 2010.  These examinations were performed by VA Audiologist that had reviewed the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The examination reports also addressed the functional impact of this condition on the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); but see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not claimed that either of these examinations was inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran is seeking a compensable evaluation for his service-connected right ear hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from level I to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

A September 1997 rating decision granted service connection at a noncompensable evaluation for right ear hearing loss, effective April 1997. 

In June 2007, the Veteran filed his present claim seeking a compensable evaluation for his service-connected right ear hearing loss.  The Veteran reported having difficulty hearing without his VA-issued hearing aids.

VA treatment records reflect the Veteran receiving periodic adjustments to his bilateral hearing aids.  

In December 2007, the Veteran underwent a VA audiological examination.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a history of the Veteran's right ear hearing loss.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
45
55
LEFT
15
20
35
50
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 43.75 decibels in the right ear and 40 decibels in the left ear.  Speech recognition ability was 96 percent in both the right and left ears.  

In January 2010, the Veteran underwent a second VA audiological examination.  The examination report included a history of the Veteran's right ear hearing loss.  The report noted that the Veteran worked on electrical systems for light rail trains, and that his right ear hearing loss has a significant effect on his occupation.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
50
65
LEFT
20
35
40
45
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51.25 decibels in the right ear and 42.5 decibels in the left ear.  Speech recognition ability was 96 percent in both the right and left ears.  

I.  Analysis

When evaluating impaired hearing which is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I for purposes of applying Table VII, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f)

In his March 2010 substantive appeal form, the Veteran argued that a higher rating is warranted under the paired organs rule.  Pursuant to 38 C.F.R. § 3.383(f), special consideration for hearing impairment is provided when service-connected single ear hearing loss warrants a disability rating of 10 percent or more and the other, nonservice-connected, ear meets the criteria for hearing loss under 38 C.F.R. 3.385.  The severity of Veteran's service-connected right ear hearing loss does not meet this standard, and special consideration under the provisions of provisions of 38 C.F.R. § 3.383 is not warranted.

The December 2007 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's right ear hearing impairment has been manifested by Level I hearing acuity.  See 38 C.F.R. § 4.85, Table VI.  The right ear hearing loss shown by this examination does not qualify as an exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86(a).  Using Table VII, Level I hearing acuity in the service-connected right ear and Level I hearing acuity in the nonservice-connected left ear results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Using Table VI, the January 2010 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right ear.  See 38 C.F.R. § 4.85, Table VI.  The right ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, Level I hearing acuity in the service-connected right ear and Level I hearing acuity in the nonservice-connected left ear results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

A compensable rating for right ear hearing loss is not warranted.

II. Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required, there is no need to go to the second and third steps, and the analysis stops.  Id.

The schedular criteria reasonably describes the Veteran's disability level and symptomatology.  A compensable rating is provided for certain audiological findings, but the medical evidence reflects that those findings are not present in this case.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Accordingly, referral for extraschedular evaluation of the Veteran's service-connected right ear hearing loss is not warranted.  Thun, 22 Vet. App. at 115.  

At no time has the right ear hearing loss warranted a compensable evaluation and staged ratings are not warranted.  See Hart, supra.


ORDER

A compensable evaluation for right ear hearing loss is denied.





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


